

114 HR 6313 IH: Providing Certainty for Progenitors Act of 2016
U.S. House of Representatives
2016-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6313IN THE HOUSE OF REPRESENTATIVESNovember 14, 2016Mr. Mooney of West Virginia introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to criminalize knowingly preventing the implantation of
			 certain human embryos, and for other purposes.
	
 1.Short titleThis Act may be cited as the Providing Certainty for Progenitors Act of 2016. 2.Protection of living human embryos (a)In generalChapter 90A of title 18, United States Code, is amended by adding at the end the following:
				
					1842.Protection of living human embryos
 (a)OffenseWhoever, in or affecting interstate or foreign commerce, having physical custody of a living human embryo, refuses to release the embryo for implantation in a willing implantee at the request of one of the progenitors of that embryo shall be fined under this title or imprisoned not more than 3 months, or both.
 (b)Exception for progenitorA progenitor of the embryo that is not implanted may not be prosecuted under this section. (c)ProgenitorThe term progenitor means any individual who provides an egg or a sperm cell from which the embryo is created..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 90A of title 18, United States Code, is amended by adding at the end the following:
				
					
						Sec. 1842. Protection of living human embryos..
 3.Effective dateThe amendments made by this Act shall take effect 1 year after the date of the enactment of this Act.
		